Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract is objected to because it contains legal phraseology. The Abstract recites, “a video decoding method according to this disclosure […].” 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 18 is objected to because of the following informalities: the term, “repsenting,” should be spelled, “representing.” Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent – US 11,140,409 B2
Claims 15, 17-18 & 20-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 & 6-10 of US 11,140,409 B2 in view of Chujoh et al., Non-CE9: On conditions for DMVR and BDOF, Joint Video Experts Team Document, JVET-N0146, Geneva, March 12, 2019 (hereinafter Chujoh).

Instant – 17/411,688
Patent – US 11,140,409 B2
15. An image decoding method performed by a decoding apparatus, the method comprising:
1. A video decoding method performed by a decoding apparatus, the method comprising:
deriving an L0 motion vector and an L1 motion vector for a current block;
deriving an L0 motion vector and an L1 motion vector for a current block;
deriving a refined L0 motion vector and a refined L1 motion vector based on the L0 motion vector and the L1 motion vector, by applying Decoder-side Motion Vector Refinement (DMVR) to the current block based on DMVR flag information for representing whether to apply the DMVR to the current block;
deriving a refined L0 motion vector and a refined L1 motion vector based on the L0 motion vector and the L1 motion vector, by applying Decoder-side Motion Vector Refinement (DMVR) to the current block based on DMVR flag information for representing whether to apply the DMVR to the current block;
deriving L0 prediction samples of the current block based on the refined L0 motion vector and L1 prediction samples of the current block based on the refined L1 motion vector;
deriving L0 prediction samples of the current block based on the refined L0 motion vector and L1 prediction samples of the current block based on the refined L1 motion vector;
deriving prediction samples for the current block based on the L0 prediction samples and the L1 prediction samples, by applying Bi-directional optical flow (BDOF) to the current block based on BDOF flag information for representing whether to apply the BDOF to the current block; and
deriving prediction samples for the current block based on the L0 prediction samples and the L1 prediction samples, by applying Bi-directional optical flow (BDOF) to the current block based on BDOF flag information for representing whether to apply the BDOF to the current block; and
generating reconstruction samples for the current block based on the prediction samples,
generating reconstruction samples for the current block based on the prediction samples,
wherein the DMVR flag information is derived based on bi-prediction weight index information, L0 luma weight prediction flag information, L1 luma weight prediction flag information, L0 chroma weight prediction flag information and L1 chroma weight prediction flag information,
wherein the DMVR flag information is derived based on a predetermined DMVR application condition, wherein the predetermined DMVR application condition is based on L0 luma weight prediction flag information, L1 luma weight prediction flag information, L0 chroma weight prediction flag information and L1 chroma weight prediction flag information, 
wherein based on the bi-prediction weight index information being equal to 0, both the L0 luma weight prediction flag information and the L1 luma weight prediction flag information being equal to 0, and both the L0 chroma weight prediction flag information and the L1 chroma weight prediction flag information being equal to 0, the DMVR flag information is derived as a value related to applying the DMVR to the current block,
wherein based on both the L0 luma weight prediction flag information and the L1 luma weight prediction flag information being equal to 0 and both the L0 chroma weight prediction flag information and the L1 chroma weight prediction flag information being equal to 0, the DMVR flag information has the value for applying the DMVR to the current block,
wherein the BDOF flag information is derived based on the bi-prediction weight index information, the L0 luma weight prediction flag information, the L1 luma weight prediction flag information, the L0 chroma weight prediction flag information and the L1 chroma weight prediction flag information,
wherein the BDOF flag information is derived based on a predetermined BDOF application condition, wherein the predetermined BDOF application condition is based on L0 luma weight prediction flag information, L1 luma weight prediction flag information, L0 chroma weight prediction flag information and L1 chroma weight prediction flag information,
wherein based on the bi-prediction weight index information being equal to 0, both the L0 luma weight prediction flag information and the L1 luma weight prediction flag information being equal to 0, and both the L0 chroma weight prediction flag information and the L1 chroma weight prediction flag information being equal to 0, the BDOF flag information is derived as a value related to applying the BDOF to the current block.
wherein based on both the L0 luma weight prediction flag information and the L1 luma weight prediction flag information being equal to 0 and both the L0 chroma weight prediction flag information and the L1 chroma weight prediction flag information being equal to 0, the BDOF flag information has the value for applying the BDOF to the current block.


Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 15 of US 11,140,409 B2 in that the instant application discloses the limitations of, wherein the DMVR flag information is derived based on bi-prediction weight index information; wherein based on the bi-prediction weight index information being equal to 0; wherein the BDOF flag information is derived based on the bi-prediction weight index information; and wherein based on the bi-prediction weight index information being equal to 0.
However, these limitations are known in the art as evidenced by Chujoh, wherein in the Introduction and Sections 8.5.1 & 8.7.5.1, the condition, the condition, GbiIdx[xCb][yCb], reading as the bi-prediction weight index information is equal to 0, in order for both dmvrFlag and bdofFlag to be set equal to 1. It would have been obvious to the person of ordinary skill in the art before the effective filing date of US 11,140,409 B2 to modify the method to incorporate and integrate bi-prediction weight index considerations as provided in Chujoh as above, to consider and accommodate situations with variable brightness when performing DMVR and BDOF improvement in decoding times and no loss in coding efficiency (Chujoh, Abstract). 

Regarding claim 17, US 11,140,409 B2 and Chujoh disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, claim 3 in US 11,140,409 B2 discloses wherein based on the value of the bi-prediction weight index information being equal to 0, it represents a default case in which different weights are not applied to L0 prediction and L1 prediction [Claim 3, wherein based on the value of the bi-prediction weight index information being 0, it represents a default case in which different weights are not applied to L0 prediction and L1 prediction]. 
However, US 11,140,409 B2 does not explicitly disclose wherein the DMVR flag information is derived as the value related to representing that the DMVR is not applied to the current block, based on the value of the bi-prediction weight index information being equal to 1, and wherein the BDOF flag information is derived as the value related to representing that the BDOF is not applied to the current block, based on the value of the bi-prediction weight index information being equal to 1.
Chujoh teaches wherein the DMVR flag information is derived as the value related to representing that the DMVR is not applied to the current block, based on the value of the bi-prediction weight index information being equal to 1 [Introduction, and Section 8.5.1, the condition, GbiIdx[xCb][yCb] is equal to 0, required for dmvrFlag to set equal to 1, thus when GbiIdx[xCb][yCb] is equal to 1, dmvrFlag is 0], and wherein the BDOF flag information is derived as the value related to representing that the BDOF is not applied to the current block, based on the value of the bi-prediction weight index information being equal to 1 [Introduction, and Section 8.7.5.1, the condition, GbiIdx[xCb][yCb] is equal to 0, required for bdofFlag to set equal to 1, thus when GbiIdx[xCb][yCb] is equal to 1, bdofFlag is 0].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of US 11,140,409 B2 to modify the method to incorporate and integrate bi-prediction weight index considerations as provided in Chujoh as above, to consider and accommodate situations with variable brightness when performing DMVR and BDOF improvement in decoding times and no loss in coding efficiency (Chujoh, Abstract).

Regarding claims (18 & 20-24), claims (18 & 20-24) in the instant application correspond to claims (4, 7, 6, 8, 9, 10), respectively, in US 11,140,409 B2, and are therefore rejected for the similar reasons of obviousness as used above.

Regarding claim 25, claim 25 is drawn to a video encoding method having limitations similar to the decoding method of using the same as claimed in claim 15 treated in the above rejection. Therefore, method claim 25 corresponds to method claim 15 and is rejected for the similar reasons of obviousness as used above.

Regarding claim 26, non-transitory computer-readable storage medium claim 26 corresponds to the same method as claimed in claim 25, and therefore is also rejected for the similar reasons of obviousness as listed above.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of US 11,140,409 B2 and Chujoh et al., Non-CE9: On conditions for DMVR and BDOF, Joint Video Experts Team Document, JVET-N0146, Geneva, March 12, 2019 (hereinafter Chujoh) in view of Bross et al., Versatile Video Coding (Draft 4), Joint Video Experts Team Document, JVET-M1001, Marrakesh, Jan. 2019 (hereinafter Bross).

Regarding claim 16, US 11,140,409 B2 and Chujoh disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Claim 2 in US 11,140,409 B2 discloses wherein the L0 luma weight prediction flag information is related to indicating whether a weight factor of an L0 prediction for a luma component of the current block is present or not [Claim 2, wherein based on a value of the L0 luma weight prediction flag information being 1, it represents that weight factor for a luma component of L0 prediction is present, and the converse 0 for is not present],
wherein the L1 luma weight prediction flag information is related to indicating whether a weight factor of an L1 prediction for the luma component of the current block is present or not [Claim 2, wherein based on a value of the L1 luma weight prediction flag information being 0, it represents that weight factor for a luma component of L1 prediction is not present, and the converse 1 for is present],
wherein the L0 chroma weight prediction flag information is related to indicating whether a weight factor of an L0 prediction for a chroma component of the current block is present or not [Claim 2, wherein based on a value of the L0 chroma weight prediction flag information being 1, it represents that weight factor for a chroma component of L0 prediction is present, and the converse 0 for is not present],
wherein the L1 chroma weight prediction flag information is related to indicating whether a weight factor of an L1 prediction for the chroma component of the current block is present or not [Claim 2, wherein based on a value of the L1 chroma weight prediction flag information being 0, it represents that weight factor for a chroma component of L1 prediction is not present, and the converse 1 for is present],
wherein based on a value of the L1 luma weight prediction flag information being equal to 0, it represents that the weight factor for the luma component of L1 prediction is not present [Claim 2, wherein based on a value of the L1 luma weight prediction flag information being 0, it represents that weight factor for a luma component of L1 prediction is not present],
wherein based on a value of the L1 chroma weight prediction flag information being equal to 0, it represents that the weight factor for the chroma component of L1 prediction is not present [Claim 2, wherein based on a value of the L1 chroma weight prediction flag information being 0, it represents that weight factor for a chroma component of L1 prediction is not present],
wherein the DMVR flag information is derived as the value related to representing that the DMVR is not applied to the current block, based on at least one of the value of the L0 luma weight prediction flag information, the value of L1 luma weight prediction flag information, the value of the L0 chroma weight prediction flag information, or the value of the L1 chroma weight prediction flag information being equal to 1 [Claim 2, wherein based on the L0 luma weight prediction flag information being equal to 1, the DMVR is not applied to the current block, wherein based on the L1 luma weight prediction flag information being equal to 1, the DMVR is not applied to the current block, wherein based on the L0 chroma weight prediction flag information being equal to 1, the DMVR is not applied to the current block, wherein based on the L1 chroma weight prediction flag information being equal to 1, the DMVR is not applied to the current block],
However, US 11,140,409 B2 does not explicitly disclose wherein based on a value of the L0 luma weight prediction flag information being equal to 0, it represents that the weight factor for the luma component of L0 prediction is not present, and wherein based on a value of the L0 chroma weight prediction flag information being equal to 0, it represents that the weight factor for the chroma component of L0 prediction is not present.
Bross teaches wherein based on a value of the L0 luma weight prediction flag information being equal to 0, it represents that the weight factor for the luma component of L0 prediction is not present [Section 7.4.5.2., when luma_weight_l0_flag and luma_weightl1_flag is equal to 0, this specifies that weighting factors are not present], and wherein based on a value of the L0 chroma weight prediction flag information being equal to 0, it represents that the weight factor for the chroma component of L0 prediction is not present [Section 7.4.5.2., when chroma_weight_l0_flag and chroma_weightl1_flag is equal to 0, this specifies that weighting factors are not present].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of US 11,140,409 B2 to modify the method to incorporate and integrate luma/chroma weight flag information provided in Bross as above, to signal whether or not weighting factors are present (Bross, Section 7.4.5.2.). 
However, US 11,140,409 B2 and Bross do not explicitly disclose wherein the BDOF flag information is derived as the value related to representing that the BDOF is not applied to the current block, based on at least one of the value of the L0 luma weight prediction flag information, the value of L1 luma weight prediction flag information, the value of the L0 chroma weight prediction flag information, or the value of the L1 chroma weight prediction flag information being equal to 1.
Chujoh teaches wherein the BDOF flag information is derived as the value related to representing that the BDOF is not applied to the current block, based on at least one of the value of the L0 luma weight prediction flag information, the value of L1 luma weight prediction flag information, the value of the L0 chroma weight prediction flag information, or the value of the L1 chroma weight prediction flag information being equal to 1 [Introduction and Sections 8.5.1 & 8.7.5.1, luma_weight_l0_flag[ refIdxL0 ] and luma_weight_l1_flag[ refIdxL1 ] are equal to 0, in order for bdofFlag to be set equal to 1, and thus luma_weight_l0_flag[ refIdxL0 ] and luma_weight_l1_flag must be 1 for bdofFlag to be set equal to 0]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of US 11,140,409 B2 to modify the method to incorporate and integrate bi-prediction weight index considerations as provided in Chujoh as above, to consider and accommodate situations with variable brightness when performing DMVR and BDOF improvement in decoding times and no loss in coding efficiency (Chujoh, Abstract).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US 11,140,409 B2 and Chujoh et al., Non-CE9: On conditions for DMVR and BDOF, Joint Video Experts Team Document, JVET-N0146, Geneva, March 12, 2019 (hereinafter Chujoh) in view of Liu et al., CE9-related: Disabling DMVR and BDOF when underlying assumptions are false, Joint Video Experts Team Document, JVET-N0440, Geneva, March 13, 2019 (hereinafter Liu).

Regarding claim 19, US 11,140,409 B2 and Chujoh disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, claim 6 of US 11,140,409 B2 discloses wherein the BDOF flag information is derived based on whether a first picture order count (POC) difference between a current picture and an L0 reference picture and a second POC difference between the current picture and an L1 reference picture are the same as each other, wherein the BDOF flag information is derived as the value related to representing that the BDOF is applied to the current block, based on the first POC difference and the second POC difference being the same as each other [Claim 6, wherein the predetermined BDOF application condition includes a condition in which a case in which a first picture order count (POC) between a current picture and an L0 reference picture and a second POC difference between the current picture and an L1 reference picture are the same as each other, and wherein the BDOF flag information is derived as the value representing that BDOF is applied to the current block based on the first POC difference and the second POC difference being the same as each other].
However, US 11,140,409 B2 and Chujoh do not explicitly disclose wherein the DMVR flag information is derived.
Liu teaches wherein the DMVR flag information is derived [2 Proposed Method, this contribution proposes to disable both DMVR and BDOF in the following cases: The two reference pictures are with different POC distances from the current picture, thus DMVR enabled when same POC distances].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the US 11,140,409 B2 to incorporate and integrate picture order count difference condition for BDOF provided in Liu2 as above, to unite underlying assumptions regarding DMVR to BDOF, and applying this size condition for BDOF when DMVR is disallowed with little to no impact on compression performance (Liu, Abstract, Introduction, and Conclusion).

	This is nonstatutory double patenting.

Allowable Subject Matter
Claims 15-26 would be allowable over prior art upon overcoming the Double Patenting rejection of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487